ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 2/14/22 wherein claims 24, 26, 32, 34, 42-45, 47, 48, and 50 were amended and claims 1-23, 25, 27-31, 33, 35-37, and 39-41 were canceled.
	Note(s):  Claims 24, 26, 32, 34, 38, and 42-50 are pending.

RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 2/14/22 to the rejection of claims 24, 26, and 50 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive for the reasons set forth below.
Double Patenting Rejection
The double patenting rejection over US Patent No. 10,512,691 is WITHDRAWN because Applicant submitted an acceptable terminal disclaimer.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.


WITHDRAWAL OF RESTRICTION REQUIREMENT
Claims 24, 26, and 50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32, 34, 38, and 42-49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
In claim 34, line 1, replace ‘33’ with --32--.
In claim 42, line 2, replace ‘through the method of’ with --by--.

ALLOWABLE CLAIMS
Claims 24, 26, 32, 34, 38, and 42-50 are allowable over the prior art of record.  In particular, the prior art neither anticipates nor renders obvious a composition, laser system, or method of treating atrial fibrillation wherein a cardiac targeting peptide of SEQ ID No. 1, a photosensitizer, and a polymeric or glass matrix in a nanoparticle form are utilized (see independent claims 1, 32 and 42).  The closest art is Applicant’s own work (US Patent No. 10,512,691) which was previously cited in a double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 16, 2022